ORDER
PER CURIAM:
Louis C. Accurso (“Husband”) appeals the trial court’s judgment modifying a decree of dissolution which reduced his spousal maintenance and child support obligations. Husband contends that the trial court erroneously failed to consider all of the assets of his ex-wife, Kimberly Ann Accurso (“Wife”), and should have reduced Wife’s maintenance even further. Husband also argues that the modifications of his maintenance and child support obligations should have been made retroactive to the date of service of his motion to modify, and that the trial court erred in denying his request for attorneys fees. Wife cross-appeals, arguing that no modification of the maintenance award was justified, because the trial court erred in imputing income to her, and in finding that Husband’s income had decreased. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).